EXHIBIT 10.8

 

RESTATED CMG SHAREHOLDERS AGREEMENT

 

BY

 

CUNA MUTUAL

INVESTMENT CORPORATION

 

AND

 

PMI MORTGAGE INSURANCE CO.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.  

General Provisions

   1

1.1

 

Purpose

   1

1.2

 

Performance of Functions

   2

1.3

 

Compliance with Regulations

   2 ARTICLE II.  

Definitions and Construction

   2

2.1

 

Definitions

   2

2.2

 

Construction

   3 ARTICLE III.  

Term

   3

3.1

 

Term

   3 ARTICLE IV.  

Strategic Alliance

   3

4.1

 

Strategic Alliance

   3

4.2

 

Corporate Matters

   3

4.3

 

Premium Rates

   6

4.4

 

Business Plans

   6

4.5

 

Exclusivity

   6

4.6

 

Restated CMIC Services Agreement

   8

4.7

 

Restated PMI Services Agreement

   8

4.8

 

Name Change

   8

4.9

 

Technology

   8

4.10

 

Restriction on Sale

   14

4.11

 

Use of Names

   14

4.12

 

Access to Records

   15

4.13

 

Trademarks and Advertising

   15 ARTICLE V.  

Put and Call Options

   15

5.1

 

Put and Call Options

   15

5.2

 

Exercise of Options

   16

5.3

 

Performance Standards

   17

5.4

 

Breach; Fraud

   17

5.5

 

Additional Exercise Rights of CMIC

   18

5.6

 

Additional Exercise Rights of PMI

   18

5.7

 

Price

   19

 



--------------------------------------------------------------------------------

ARTICLE VI.  

Confidentiality

   21

6.1

 

Confidentiality

   21 ARTICLE VII.  

Dispute Resolution

   23

7.1

 

Dispute Resolution

   23 ARTICLE VIII.  

Miscellaneous

   23

8.1

 

Delays and Waivers

   23

8.2

 

Notices

   24

8.3

 

Entire Agreement

   24

8.4

 

Parties Bound

   24

8.5

 

Governing Law

   25

8.6

 

Covenant to Further Assurances

   25

8.7

 

Headings; References

   25

8.8

 

Severability

   25

8.9

 

Attorneys Fees

   25

8.10

 

Remedies

   25

8.11

 

No Violation of Contract

   25

8.12

 

No Authority to Bind

   25

8.13

 

Compliance with Law

   25

8.14

 

Consent

   26

8.15

 

Legends

   26

 

EXHIBIT A

RESTATED CMIC SERVICES AGREEMENT

   A-1

EXHIBIT B

RESTATED PMI SERVICES AGREEMENT

   B-1

EXHIBIT C

RESTATED TRADE NAME LICENSE AGREEMENT

   C-1

EXHIBIT D

LIST OF PMI TECHNOLOGY

   D-1

EXHIBIT E

TECHNOLOGY ESCROW AGREEMENT

   E-1

EXHIBIT F

RESTATED SOFTWARE LICENSE AGREEMENTS

   F-1

EXHIBIT G

FORM OF NOTE

   G-1

 



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF STOCK PLEDGE AGREEMENT

   H-1

EXHIBIT I

PERFORMANCE STANDARDS

   I-1

 



--------------------------------------------------------------------------------

RESTATED CMG SHAREHOLDERS AGREEMENT

 

THIS AGREEMENT is made effective as of the 1st day of June, 2003 (the “Effective
Date”), by and between CUNA Mutual Investment Corporation (“CMIC”) and PMI
Mortgage Insurance Co. (“PMI”).

 

The parties acknowledge that this Agreement is based on the following:

 

A. CMIC is a Wisconsin corporation and is a wholly-owned subsidiary of CUNA
Mutual Insurance Society (“CUNA Mutual”), a Wisconsin mutual insurance company.

 

B. CUNA Mutual and its affiliates provide insurance and financial products and
services to credit unions, credit union service organizations, other credit
union entities and credit union members in all fifty states and elsewhere
throughout the world.

 

C. PMI is an Arizona stock insurance company and it is licensed to engage in
mortgage guaranty insurance business in all fifty states, and Puerto Rico.

 

D. CMIC owns 50% and PMI owns 50% of the issued and outstanding shares of stock
of CMG Mortgage Insurance Company (“CMG”).

 

E. CUNA Mutual and PMI originally entered into a strategic alliance using CMG to
make mortgage guaranty insurance available to credit unions (the “Mortgage
Insurance Program”) in the manner specified in the CMG Shareholders Agreement
dated September 8, 1994 (the “Original Agreement”).

 

F. In order to accomplish the offering of the Mortgage Insurance Program to
credit unions and their members, CMIC and PMI entered into an exclusive
relationship on the terms and conditions set forth in the Original Agreement.
The parties now wish to restate the Original Agreement as set forth in this
Agreement in order to reflect the current operations of CMG.

 

NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants contained in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

ARTICLE I. General Provisions

 

1.1 Purpose.

 

(a) General. The principal purpose of this Agreement is to set forth the
arrangement under which CMIC and PMI will operate CMG and make mortgage guaranty
insurance available to credit unions for first mortgage loans to their members.

 

1



--------------------------------------------------------------------------------

(b) Commitments by Parties. By entering into this Agreement, each party commits
itself to providing the financial and human resources, investment, operational
activities, and facilities needed to develop and implement the Mortgage
Insurance Program in accordance with this Agreement.

 

1.2 Performance of Functions. Each party may have another entity within its
respective Group of Companies perform some or all of the obligations imposed
upon it by this Agreement. Provided, however, that any such entity shall agree
to be bound by the terms of Sections 4.5(b) and (c) (restrictions on
activities), 4.11 (use of names), 4.12 (access to records), 4.13 (trademarks and
advertising) and 6.1 (confidentiality), and each party to this Agreement shall
continue to be obligated with respect to any obligation performed by another
member of its Group of Companies.

 

1.3 Compliance with Regulations. CMIC and PMI each recognizes that an insurance
company is subject to regulation by each state in which it does business and
that nothing in this Agreement will be interpreted, construed or enforced in a
manner that would result in a violation of the rules and regulations that apply
to CMG or members of the CUNA Mutual or PMI Groups of Companies. CMIC and PMI
further agree that they shall take all necessary action to ensure that CMG is in
compliance and remains in compliance with all applicable law. Nothing set forth
in this Section shall affect the rights and obligations of CMIC and PMI with
respect to each other as set forth in this Agreement or any other agreements,
including without limitation, any agreements with CMG.

 

ARTICLE II. Definitions and Construction

 

2.1 Definitions. In addition to the terms defined in the Recitals to this
Agreement, the following definitions apply unless the context clearly indicates
otherwise:

 

Business Plans shall mean the Business Plans referred to in Section 4.4.

 

Credit Union Organization shall mean any credit union or its credit union
service organization or other affiliate, any credit union trade association or
league (national, state or otherwise) or its service corporations or other
affiliate, or any other credit union entity.

 

CUNA Mutual Group of Companies shall mean any entity that directly or indirectly
controls, is under common control with, or is controlled by CUNA Mutual.

 

2



--------------------------------------------------------------------------------

Management Committee shall mean the Management Committee of CMG, as described in
Section 4.2(b).

 

Mortgage Insurance Program or Program shall mean the jointly managed plan
embodied in the Business Plan for the offering of mortgage guaranty insurance
through CMG to credit unions for their members.

 

Original Agreement shall mean the CMG Shareholders Agreement dated September 8,
1994 between CMIC and PMI.

 

PMI Group of Companies shall mean any entity that directly or indirectly
controls, is under common control with, or is controlled by PMI.

 

2.2 Construction. Unless the context plainly requires otherwise, the plural of
words defined in the singular shall mean one or more of the same, the singular
of words defined in the plural shall mean one of the same, and all words used in
any gender shall extend to and include both genders.

 

ARTICLE III. Term

 

3.1 Term. The term of this Agreement shall commence as of the date hereof and
shall continue indefinitely until terminated in accordance with the terms of
this Agreement.

 

ARTICLE IV. Strategic Alliance

 

4.1 Strategic Alliance. This Agreement shall constitute the terms under which
the operation of CMG shall be governed and under which the strategic alliance
between CMIC and PMI for the operation of the Mortgage Insurance Program shall
be conducted.

 

4.2 Corporate Matters.

 

(a) Board of Directors; President. The Board of Directors of CMG shall consist
often (10) members or such different number as may be agreed upon from time to
time by vote of the shareholders. So long as CMIC and PMI each own 50% of CMG’s
issued and outstanding stock: (i) each shall have the right to designate the
same number of directors and PMI and CMIC shall vote their shares in order to
elect the persons so designated, (ii) the chairmanship of the Board of Directors
of CMG will rotate annually between CMIC and PMI designees, and (iii) the
President shall be a person designated by CMIC. If PMI and CMIC no longer each
own 50% of CMG’s issued and outstanding stock, the election of directors and
officers shall be by majority vote, except that so long as PMI or CMIC owns at
least 26% but less than 50% of CMG’s issued and outstanding stock, the minority
shareholder shall have the right to designate one-third of the total number of
directors and PMI and CMIC agree to vote their shares in order to elect the
persons so designated. If one-third of the total number of directors is not a
whole number, the number shall be rounded off to the nearest whole number.

 

3



--------------------------------------------------------------------------------

(b) Management Committee. Subject to the overriding authority of the Board of
Directors, management of the operations of CMG will be by a Management Committee
acting in the manner specified in the Bylaws.

 

(c) Redomestication. If CMIC and PMI agree that CMG should be redomesticated to
another state, PMI and CMIC will take all steps necessary to have CMG
redomesticated, and all costs thereof shall be borne by CMG.

 

(d) Additional Capital Contributions. No party shall be entitled to make an
additional capital contribution to CMG except in accordance with the terms of
this subsection.

 

The Board of Directors may from time to time by unanimous vote issue a capital
call. In addition, a capital call shall be deemed to have been issued when (i)
at any time CMG has insufficient assets to pay when due any claim for policy
benefits made in the ordinary course of business or any expenditure called for
by an annual Business Plan or approved by the Management Committee, and CMG has
not been able to remedy the shortfall through short term borrowing, adjustments
in the Business Plan or other appropriate means; or (ii) additional capital is
required as a condition to the continued purchase of loans insured by CMG by the
Federal Home Loan Mortgage Corporation (“Freddie Mac”), the Federal National
Mortgage Association (“Fannie Mae”), their successors, or any other entity that
in the future is a substantial and significant purchaser of such loans
comparable to Freddie Mac or Fannie Mae. All capital calls shall be in the same
proportion as the ownership of the stock in CMG.

 

CMIC and PMI shall be obligated to make a capital contribution in response to
any capital call under this subsection, and the contribution shall be made on or
before the deadline set by the Board of Directors. In the event of a deemed
capital call under subparagraph (i) in the preceding paragraph and in the
absence of a different deadline established by the Board of Directors, the
capital contribution shall be made within sixty (60) days after any member of
the Management Committee gives notice to both parties, unless circumstances
require an earlier payment. In the event of a deemed capital call under
subparagraph (ii) in the preceding paragraph and in the absence of an earlier
deadline established by the Board of Directors, the capital contribution shall
be made in a timely manner so that continued purchase of loans insured by CMG is
not adversely affected.

 

Notwithstanding anything to the contrary in this Agreement, neither CMIC nor PMI
shall be obligated to make additional capital contributions without its consent,
if that contribution, when aggregated with all other contributions made on or
after April 10, 2001, exceeds Thirty-Seven Million Six Hundred Fifty Thousand
Dollars ($37,650,000), with respect to CMIC or Thirty-Seven Million Six Hundred
Fifty Thousand Dollars ($37,650,000) with respect to PMI.

 

CMIC and PMI may agree between themselves to lend funds to CMG instead of making
additional capital contributions in response to a capital call, but in the
absence of such an agreement, additional funds shall be advanced in the form of
additional capital contributions.

 

4



--------------------------------------------------------------------------------

Neither party shall be allowed to make a capital contribution in an amount less
than the full amount of the capital call, and partial capital contributions
shall not be accepted by CMG. If either party fails to make a capital
contribution in response to a capital call when due, the non-defaulting party
shall be entitled to: (i) pay the capital contribution and receive an
appropriate number of shares of stock in CMG; or (ii) if the parties had agreed
to respond to the capital call by lending money to CMG, make the loan and
receive the appropriate evidence of indebtedness. In addition, the
non-defaulting party shall have the right for sixty (60) days after the default
to exercise the put or call option that would be available to it under Section
5.4 in the event of a material default, and for this purpose the cure provisions
of that Section shall not apply. The non-defaulting party may exercise this
right in lieu of or in addition to making the defaulted capital contribution.
The remedies granted the non-defaulting party under this paragraph are in lieu
of any other remedies it may have under this Agreement or at law or equity.

 

Any change in ownership as a result of the issuance of shares of stock in CMG to
one party and not the other under this subsection shall not affect the terms of
this Agreement relating to appointment of members to the Board of Directors or
the Management Committee, unless and until either (i) the percentage owned by
CMIC equals or exceeds 56%, or (ii) the percentage owned by PMI equals or
exceeds 56%. At that time (i) the parties shall take all steps necessary to
change the Articles and Bylaws of CMG to remove any provision that requires
greater than a majority vote of the shareholders, the Board of Directors, the
Management Committee, or any other committee; and (ii) representation on the
Board, the Management Committee, and any successor or substitute committees with
similar authority shall thereafter be proportionate to ownership of shares of
common stock. For this purpose, proportionate representation shall be calculated
by multiplying the number of members of the subject group by a percentage equal
to the percentage owned by the party owning the highest percentage and rounding
the result up to the nearest whole number. The resulting number shall be the
number of members of that group appointed by the party owning the highest
percentage and the remainder of the members of that group shall be appointed by
the other party. If any group has only two members, the number of members shall
be increased to three and the same procedure followed.

 

(e) Capital Contributions Resulting From Guarantee. If a capital or surplus
guarantee provided to a state regulatory body (a “Guarantee”) by a party
requires the party to make a capital contribution to CMG, a capital call shall
be deemed to have been made under Section 4.2(d) for the amount required to be
contributed, and the remaining provisions of Section 4.2(d) shall apply. Any
such deemed capital call shall be deemed to be due on the date required by the
Guarantee. In the event that the one party is required to contribute the full
amount of the capital call because of the Guarantee, the other party shall
reimburse the first party for its share of the capital call within fifteen (15)
days. If the other party fails to timely reimburse the contributing party, then
the provisions of Section 4.2(d) shall apply, and the other party will be
treated as failing to make a capital contribution in response to a capital call.

 

5



--------------------------------------------------------------------------------

4.3 Premium Rates. Subject to applicable regulatory requirements, CMG shall at
all times endeavor to provide the best possible risk-based rates to its
customers consistent with the high quality service provided by CMG to its
customers. The Management Committee will give consideration to lowering the
overall cost for originators of high quality loans. Any such reduction will be
subject to any necessary rate filings or other regulatory approvals and will be
undertaken only if in compliance with all applicable laws.

 

4.4 Business Plans. CMIC and PMI shall jointly develop annual long range
Business Plans for the operation of the Mortgage Insurance Program, and each
Business Plan shall be submitted to the Board of Directors for approval. These
Business Plans shall contain the budget and operational plan for CMG and the
Mortgage Insurance Program, and they shall establish the objectives of the
Program, as measured by service levels, products, as well as long and short term
goals, that each party shall endeavor to achieve during the succeeding twelve
(12) months. The establishment of the percentage of “new insurance written” to
be targeted shall be established in the Business Plans. Upon the approval of the
annual Business Plan by the Board of Directors, CMG shall be operated in
accordance with such Business Plan except for changes or deviations approved in
accordance with this Agreement.

 

4.5 Exclusivity.

 

(a) Exclusive Arrangement. Except as provided in subsection (d), CMIC agrees
that during the term of this Agreement neither it nor any member of the CUNA
Mutual Group of Companies shall offer, sell or write mortgage guaranty insurance
covering first mortgages to credit unions or other Credit Union Organizations
other than through CMG. However, nothing in this paragraph shall be construed as
requiring CUNA Mutual Mortgage Corporation to place insurance issued by CMG on
the loans it purchases or originates.

 

PMI agrees that during the term of this Agreement neither it nor any member of
the PMI Group of Companies shall solicit mortgage guaranty insurance covering
mortgages to credit unions or other Credit Union Organizations other than
through CMG or CMG Mortgage Assurance Company unless approval has been granted
by the CMG Management Committee.

 

(b) Restrictions on Activities of PMI. During the term of this Agreement and for
a period of five (5) years after termination (unless the termination is as a
result of the material fraud of CMIC or the material breach of this Agreement or
the Restated CMIC Services Agreement by CMIC), neither PMI nor any member of the
PMI Group of Companies shall, directly or indirectly, seek any relationship with
any Credit Union Organization for the purpose of developing, preparing or
participating in any manner in offering to provide or providing mortgage
guaranty insurance or any insurance or financial product or service marketed to
or directed towards Credit Union Organizations or credit union members, or
engage in any business, marketing plan, arrangement or program that emphasizes,
targets or focuses on efforts to solicit, develop or write any such business for
such Credit Union Organizations or credit union members, as such.

 

It is understood that, in the ordinary course of its business of marketing its
products to the general public, PMI is likely to contact a certain number of
businesses and members

 

6



--------------------------------------------------------------------------------

of the general public who happen to be Credit Union Organizations or members of
credit unions, without emphasizing, targeting or focusing upon them as such, and
this Section does not prohibit these contacts or business resulting from these
contacts so long as neither results from or is the product of activity otherwise
prohibited by this Section.

 

(c) Restrictions on Activities of CMIC. During the term of this Agreement and
for a period of five (5) years after termination (unless the termination is as a
result of the material fraud of PMI or the material breach of this Agreement or
the Restated PMI Services Agreement by PMI), and except as provided in
subsection (d), neither CMIC nor any member of the CUNA Mutual Group of
Companies will offer, sell or write mortgage guaranty insurance policies in a
manner that is not related to the credit union system. Provided, however, that
if CMIC purchases PMI’s shares of stock in CMG pursuant to Article V or
otherwise, CMG shall be allowed to continue to pursue the same scope of business
in which it is engaged at the time of purchase.

 

If during the term of this Agreement CMIC or any member of the CUNA Mutual Group
of Companies elects to participate in any of the following services within the
credit union system, CMIC will notify PMI and the parties will attempt to
negotiate a mutually beneficial manner in which to pursue that business: title
insurance; credit enhancement and evaluation services for the secondary market;
or contract underwriting. This procedure does not apply to any activities of
CUNA Mutual Mortgage Corporation.

 

(d) International Activities. If during the term of this Agreement CMIC or any
member of the CUNA Mutual Group of Companies desires to offer, sell or write
mortgage guaranty insurance outside of the United States in a manner related to
the credit union system, it shall first offer the opportunity to do so to CMG.
If the PMI directors act to decline the opportunity, CMIC or the member
presenting the proposal shall be entitled to proceed with its program. Any such
program shall be restricted to the credit union system except to the extent that
it is reasonably necessary for the viability of the program that it be
established as an integrated program including financial institutions outside
the credit union system.

 

(e) Application; Survival and Enforcement. The restrictions contained in this
Section apply to any of the stated activities, whether performed by the
restricted party through any type of ownership (other than ownership of less
than 5% of the securities of a publicly held entity), or as a principal, agent,
employer, adviser, consultant, partner, or in any individual or representative
capacity whatsoever, either for its own benefit or for the benefit of others.

 

In the event this Agreement is terminated for any reason, the covenants and
agreements contained in this Section shall survive for the five (5) year period
stated above in the prior subparagraphs in this Section. Each party agrees that
a violation on its part of any covenant contained in this Section will cause
irreparable damage to the other party, and for that reason each party further
agrees that the other party shall be entitled as a matter of right to an
injunction from any court of competent jurisdiction, restraining any further
violation of such covenants. This right to an injunction shall be cumulative and
in addition to whatever other remedies a party may be entitled to, including,
specifically, recovery of liquidated, incidental, special or consequential
damages.

 

7



--------------------------------------------------------------------------------

Each party expressly acknowledges and agrees that the covenants and agreements
applicable to it under this Section shall be construed in such a manner as to be
enforceable under applicable laws if a more limited scope is determined by a
court of competent jurisdiction to be required.

 

4.6 Restated CMIC Services Agreement. Subject to any necessary regulatory
approvals, CMG will enter into an agreement with CMIC for the performance of
certain sales and other services. This agreement shall be in substantially the
form attached as Exhibit A (the “Restated CMIC Services Agreement”), and CMIC
will be compensated for these services in the manner specified in that
agreement.

 

CMIC will plan, support and direct sales activities for CMG’s products in the
credit union system. Access to the credit union market will be controlled by
CMIC, and CMIC will perform all sales functions and be responsible for all sales
decisions in accordance with the approved Business Plans.

 

The parties recognize the importance and value to the CUNA Mutual Group of
Companies of the credit union market that CMIC is bringing to the Mortgage
Insurance Program. In recognition of this, PMI agrees that all contact with
credit unions, Credit Union Organizations or their members relating to the
Mortgage Insurance Program shall be made by members of the CUNA Mutual Group of
Companies or with the prior approval of CMIC.

 

4.7 Restated PMI Services Agreement. Subject to any necessary regulatory
approvals, CMG will enter into an agreement with PMI for the performance of
certain services. This agreement shall be in substantially the form attached as
Exhibit B (the “Restated PMI Services Agreement”), and PMI will be compensated
for these services in the manner specified in that agreement.

 

4.8 Name Change. The name of CMG has been chosen by CMIC to fit into the
structure of the CUNA Mutual Group of Companies and to promote the Group in the
marketplace. The use of the name shall be subject to the terms of a Restated
Trade Name License Agreement from CUNA Mutual in substantially the form attached
as Exhibit C, and all right to use the name shall terminate if CMIC is no longer
a shareholder of CMG. The name CMG may not be changed without the prior written
consent of PMI.

 

8



--------------------------------------------------------------------------------

4.9 Technology.

 

(a) PMI Technology.

 

(1) General. PMI agrees to make the technology of the PMI Group of Companies
available to CMG as follows:

 

(A) Terms and conditions when services performed by PMI.

 

(i) Underwriting services. In performing underwriting services for CMG pursuant
to the PMI Services Agreement under Section 4.7, PMI (or other members of the
PMI Group of Companies, as appropriate) will use all technology, software, data
bases, documentation and systems (collectively referred to in this Section as
the “Underwriting Technology”), and all enhancements to them and replacements
for them, that are developed or otherwise obtained by them and used in
performing the same or similar functions for themselves or others. This
includes, but is not limited to, the pmiAurasm, pmiTerrasm, and Questsm systems
and their mid-range, mainframe or other host system equivalents.

 

No separate charge shall be made to CMG for the use of the Underwriting
Technology while PMI is performing the underwriting services for CMG, and the
actual cost incurred in connection therewith shall be included in the charges
for the underwriting services themselves in accordance with the Restated PMI
Services Agreement.

 

(ii) All other services. In connection with its performance of all other
services for CMG pursuant to the Restated PMI Services Agreement under Section
4.7, PMI (or other members of the PMI Group of Companies, as appropriate) will
copy or otherwise make available for its use on behalf of CMG those portions of
its existing technology, software, data bases, documentation and systems
(collectively referred to in this Section as the “Other Technology”), and all
enhancements to them, that are necessary for PMI to meet the performance
standards applicable to it under Section 5.3. This includes any such item that
is needed in connection with the following functions as described in the
Restated PMI Services Agreement: claims processing; actuarial; reinsurance;
customer service; and accounting. CMG will pay all of the additional costs
(including additional third party license fees) incurred in connection with
copying and otherwise making the Other Technology available to be used on behalf
of CMG. CMG shall not have any rights in any of this Other Technology except as
provided in subsections (a)(l)(B) and (a)(l)(C).

 

Except as provided in subsection (c), no charge whatsoever shall be made to CMG
for the use of any of the Other Technology unless and until this Agreement is
terminated and subsection (a)(l)(C) applies.

 

A complete list of the Other Technology currently used by PMI to perform these
services is attached as Exhibit D. Exhibit D shall be reviewed and revised, if
necessary by PMI at least once every two (2) years. Except for any required
third party approvals listed on Exhibit D, PMI warrants and represents that it
currently has the right to use all of the Other Technology in the manner
specified in this subsection.

 

9



--------------------------------------------------------------------------------

(B) Terms and conditions when other services performed by CMG during the term of
this Agreement.

 

If at any time during the term of this Agreement CMG, rather than PMI, performs
any of the other services referred to in subsection (a)(1)(A)(ii), PMI (or other
members of the PMI Group of Companies, as appropriate) will license and make
available to CMG all of the then current Other Technology referred to in
subsection (a)(1)(A)(ii) that was immediately prior thereto being used by PMI in
connection with the performance of such services. To the extent that any Other
Technology is at that time resident on a PMI hardware system, PMI shall permit
CMG to interface with such system to the extent necessary for CMG to utilize
that Other Technology as provided herein. The license agreement will provide
that CMG will have the right to receive from PMI all corrections, updates and
modifications used by or made available to PMI; provided that CMG shall be
responsible for all costs of implementing any such corrections, updates or
modifications, including costs incurred in making necessary program changes.
Nothing in this Agreement or any license agreement shall be construed to require
PMI to continue to use any of the Other Technology or to keep it resident upon
its system; provided that if any item of Other Technology PMI wishes to
discontinue is at the time of discontinuance resident on a PMI hardware system
and accessed by CMG on that system, PMI may not remove that item without first
giving CMG a reasonable opportunity to transfer it at CMG’s cost to a system
accessible to CMG. Any license under this paragraph shall be granted according
to terms and conditions that will enable CMG to use the licensed materials in
all manners that (i) PMI had been using them to provide services to CMG, and
(ii) they would have been available to be used by PMI if PMI had continued to
provide such services to CMG in connection with the Mortgage Insurance Program.

 

Except as provided in subsection (c), no charge whatsoever shall be made to CMG
for the use of the Other Technology unless and until this Agreement is
terminated and subsection (a)(1)(C) applies.

 

Nothing in this subsection (a)(1)(B) shall affect in any manner the right of the
CMG Board of Directors to determine in its sole discretion whether to have
someone other than PMI perform any of the other services referred to in
subsection (a)(1)(A)(ii).

 

(C) Terms and conditions after termination of this Agreement.

 

(i) Application. This subsection (a)(1)(C) shall apply if either the put or call
option referred to in Article V is exercised or if this Agreement terminates for
any reason. In that event, commencing as of the “license effective date,” PMI
(or other members of the PMI Group of Companies, as appropriate) will license
and make the Underwriting and Other Technology available to CMG in accordance
with the terms of this subsection (a)(1)(C). For purposes of this subsection,
the “license effective date” shall be the date of sale or, if CMIC has exercised
its call option in response to a breach or fraud by PMI under Section 5.4 or the
failure of PMI to meet its performance standards under Section 5.3, the date
notice of exercise is given. The license agreement shall terminate in the event
that CMIC defaults in its purchase obligations under Article V or under any
promissory note delivered in connection therewith.

 

(ii) Underwriting and Other technology. Effective as of the license effective
date, PMI (or other members of the PMI Group of Companies, as

 

10



--------------------------------------------------------------------------------

appropriate) will license and make available to CMG all of the Underwriting
Technology and Other Technology used by CMG or a member of the PMI Group of
Companies in providing underwriting or other services, respectively, for CMG
immediately prior to the license effective date. All such Technology shall be
subject to one or more license agreements as provided in this subsection and
such license agreement shall supersede any prior license under subsection
(a)(1)(B).

 

The fees for any such licenses shall be the fair value of the Underwriting
Technology, Other Technology and services being provided. The license agreements
shall provide that CMG will receive all corrections, updates, modifications and
enhancements used by or made available to PMI in connection with the
Underwriting Technology. With respect to the Other Technology, the license
agreements shall provide that CMG will have the right to receive all
corrections, updates and modifications used by or made available to PMI;
provided that CMG shall be responsible for all costs of implementing such
corrections, updates or modifications, including costs incurred in making
necessary program changes. The licenses shall be granted according to terms and
conditions that will enable CMG to use the licensed materials in all manners
that (i) had been used to provide services to CMG prior to the license effective
date, and (ii) they would have been available to be used by PMI if PMI had
continued to provide such services to CMG in connection with the Mortgage
Insurance Program.

 

Each item of Underwriting Technology and Other Technology shall be licensed
under a separate license agreement for such period of time up to three (3) years
as may be designated by CMIC and may be continued thereafter upon the mutual
agreement of the parties. If at any time during the initial three-year period
PMI ceases to use any item of Underwriting Technology or Other Technology in
connection with its own business, it may terminate the license agreement as to
that item. Provided, however, that upon any termination of a license agreement,
whether before or after the initial three-year period, PMI shall, at no cost
other than reasonable charges for copying and transmittal, deliver to CMG the
source code for the underlying software, all documentation, and a royalty free
perpetual license to use such item in connection with any mortgage guaranty
insurance program it pursues as a successor to the Mortgage Insurance Program
operated under this Agreement.

 

If as of the license effective date CMG is using the Underwriting Technology on
a PC based system, the license agreement shall in addition provide that PMI will
fully support and maintain that system at the fair value of such service so long
as it is providing such support and maintenance to others.

 

(D) Escrow Agreement. PMI has placed the source code and other documentation for
the Underwriting Technology and Other Technology referred to in subsections
(A)(i) and (ii) in escrow with a third party pursuant to the terms of a mutually
agreed upon escrow agreement. The escrowed items shall be updated on a
semi-annual basis and immediately after a major modification to the escrowed
materials. CMG shall pay all of the costs and fees of the escrow agent. The
escrow agreement shall be in substantially the form attached as Exhibit E.

 

11



--------------------------------------------------------------------------------

(2) Mortgage Origination and Related Technology. In addition to the rights
granted under subsection (a)(1), CMG will have the right to license present or
future technology, software, data bases, documentation and systems (collectively
referred to in this Section as the “Mortgage Origination Technology”) owned or
used by PMI or other members of the PMI Group of Companies in mortgage
origination or related functions. This right is subject to commercially
reasonable efforts by PMI to obtain any necessary third party consents. This
right shall only apply to the extent that PMI has the right to grant such a
license and only to the extent that it is at that time licensing such Mortgage
Origination Technology to other third parties. The rights granted by this
subsection shall only apply to Mortgage Origination Technology that is owned or
used by PMI during the term of this Agreement and shall only apply if the
license is granted during the term of this Agreement.

 

(3) Licenses to Credit Unions. If the Management Committee decides to license
any Underwriting Technology, Other Technology, or Mortgage Origination
Technology referred to in subsections (a)(1) or (a)(2) to Credit Union
Organizations, it shall be accomplished through a license from the appropriate
member of the PMI Group of Companies to a member of the CUNA Mutual Group of
Companies designated by CMIC, which in turn will enter into sublicenses to the
Credit Union Organizations. This right as to Mortgage Origination Technology
referred to in subsection (a)(2) is subject to commercially reasonable efforts
by PMI to obtain any necessary third party consents. The terms of the license
and sublicense agreements shall be mutually agreed upon by CMIC and PMI.

 

(b) CUNA Mutual Technology.

 

(1) General. CMIC agrees to make the technology of the CUNA Mutual Group of
Companies available to CMG as follows:

 

(A) In performing services for CMG pursuant to the Restated CMIC Services
Agreement under Section 4.6, CMIC (or other members of the CUNA Mutual Group of
Companies, as appropriate) will use all technology, software, data bases,
documentation and systems (collectively referred to in this Section as the “CMIC
Technology”), and all enhancements and replacements developed or otherwise
obtained by them and used in performing the same or similar functions for any
member of the CUNA Mutual Group of Companies or others.

 

(c) CMG Technology. It is anticipated that CMG may either develop or pay a third
party to develop technology, software, data bases, documentation and systems
(collectively referred to in this Section as the “CMG Technology”) to be used to
perform the other services referred to in subsection (a)(1)(A)(ii). The parties
understand that many issues, such as itemization of desired functions, design
specifications, vendor selection, cost factors and timetables will have to be
addressed and resolved by management of CMG to determine whether to authorize
the development of the CMG Technology.

 

CMG Technology developed under this subsection shall be designed so that it will
be able to interface with the systems used by CMIC, if feasible.

 

12



--------------------------------------------------------------------------------

If the CMG Technology necessary to perform all of the other services under
subsection (a)(1)(A)(ii) is not developed, and all or part of the system
provided by PMI under that subsection continues to be used in whole or in part,
either by PMI or CMG, PMI shall be compensated for the fair value of such use.

 

PMI and CMIC will cause CMG to make any CMG Technology (including the source
code) and all enhancements developed during the term of this Agreement available
to both PMI and CMIC through license agreements for no fee during the term of
this Agreement, and thereafter will continue such licenses, if requested, for no
fee with respect to those items that PMI and CMIC, respectively, were entitled
to use on the date of termination of this Agreement. The license agreement will
provide that during the term of this Agreement, PMI will have the right to
receive all corrections, updates and modifications used by or made available to
CMG with respect to the CMG Technology; provided that PMI shall be responsible
for all costs of implementing such corrections, updates or modifications,
including costs incurred in making necessary program changes. After the term of
this Agreement, CMG shall have no obligation to provide PMI with any
corrections, updates or modifications or any maintenance or support whatsoever
with respect to the CMG Technology.

 

(d) Terms and Conditions. Except as otherwise expressly specified above, the
terms and conditions of the licenses and arrangements referred to in this
Section shall be set forth on the form of agreement attached as Exhibit F, and
the charges therefor shall be at the fair value for such items. All licenses
from PMI will provide that PMI may cancel the license if (i) CMG makes the
licensed technology available to a competitor of PMI; or (ii) a competitor of
PMI through a joint venture or service arrangement with CMG is in a position to
gain financially from the use by CMG of the technology or otherwise gain access
to the technology; or (iii) if CMG uses the technology other than in connection
with the Mortgage Insurance Program or any mortgage guaranty insurance program
it pursues as a successor to the Mortgage Insurance Program operated under this
Agreement.

 

For purposes of this Agreement, “fair value” shall mean the amount then charged
to third parties for the services provided or the right to use such technology.
If there are no third party arrangements and the parties are not able to agree
upon fair value, the matter shall be resolved by commercial arbitration in
accordance with the rules of the American Arbitration Association. Any such
arbitration shall be final and binding, with each party bearing its own costs
and the costs of the arbitrators being borne equally.

 

Each party warrants and represents that subject to obtaining any third party
consents identified above, it has and will continue to have the right to use its
currently existing technology in the manner specified above and to grant the
licenses and otherwise enter into the agreements called for by this Section with
respect to that technology.

 

(e) Survival. The warranties, representations, covenants and agreements
contained in this Section shall survive any termination of this Agreement.

 

13



--------------------------------------------------------------------------------

4.10 Restriction on Sale. Neither party may sell, transfer or otherwise dispose
of any of its shares of stock in CMG or any interest therein without the prior
written consent of the other party. Neither party may pledge or assign its stock
in CMG as collateral for a loan or otherwise without the prior written consent
of the other party. Any such purported action shall be void. Upon seeking the
consent to a transaction subject to this Section, the party seeking consent
shall provide such information regarding the proposed transferee, the terms of
the transaction and such other matters as may reasonably be requested by the
other party. The granting of any such consent may be conditioned upon the
transferee expressly agreeing to be bound by the terms of this Agreement. This
Section shall not apply to an assignment by a party to a member of its
respective Group of Companies.

 

4.11 Use of Names. All lists of Credit Union Organizations and credit union
members (including the identity of any person listed thereon) used by CMIC or
CMG in the solicitation of customers and potential customers (collectively
“Customer Information”) for CMG shall remain the exclusive property of CMIC, and
neither CMG nor PMI shall have any right to use those lists except as permitted
in writing by CMIC.

 

All lists of individuals inquiring about coverage, policyholders and certificate
holders obtained by CMG (which lists and personal information contained therein
shall also be considered Customer Information for purposes of the remainder of
this Section 4.11 only) shall be the property of CMG. Subject to any regulatory
restrictions and the terms of Section 4.5(a) and (c), CMIC and other members of
the CUNA Mutual Group may use those lists and the identities of the individuals
contained thereon for such other purposes as it deems advisable.

 

PMI may not use or disclose Customer Information, in any form or medium, to any
affiliated or nonaffiliated person, firm or corporation except as necessary to
carry out the terms of the Restated PMI Services Agreement under Section 4.7 or
as may be required by law. To the extent that PMI or CMIC contracts with a third
party that obtains Customer Information in order to provide services under the
Restated PMI or Restated CMIC Services Agreement, PMI and CMIC agree to obtain
contractual confidentiality protections to require the third party to hold
Customer Information in strict confidence and not disclose it to any person
unless required by law. PMI and CMIC agree to comply with applicable privacy
laws and regulations, including, but not limited to, the Gramm-Leach-Bliley Act,
Public Law 106-102 (1999) as set forth in 15 U.S.C.A. §6801, as amended and to
comply with applicable changes in such laws and regulations as these occur and
become effective.

 

PMI and CMIC agree to implement and maintain reasonable and customary security
measures to safeguard Customer Information. Such measures shall include, but not
be limited to, requiring employees who will have access to such information to
agree to the confidentiality requirements of this Section.

 

The confidentiality and privacy obligations of PMI and CMIC set forth in this
Section shall survive the termination of this Agreement.

 

14



--------------------------------------------------------------------------------

4.12 Access to Records. Each party shall have the right to reasonable access for
itself or its agents during business hours to records maintained by the other
party and developed and maintained for the purpose of supporting business coming
within the scope of this Agreement and complying with any applicable regulatory
requirements. In addition, each party shall have the further right to similar
access to all records and information used by the other party in determining the
amount of any expense or other amount having an impact on the financial
arrangements between the parties, including but not limited to the derivation of
any internal expenses allocated by any party to the Mortgage Insurance Program.
The access granted pursuant to this Section shall be for the limited purpose of
determining the compliance by that party with this Agreement and its contractual
arrangements with CMG. All information provided shall be subject to the terms of
Article VI (confidentiality).

 

4.13 Trademarks and Advertising. Neither party may use the name, trademark,
service mark, logo or identification of the other party without that party’s
prior written consent. CMG shall be entitled to use the name, trademark, service
mark, logo and identification (the “Marks”) of either party to this Agreement in
a manner that accurately describes that party’s relationship to CMG and in any
other manner approved by that party. All such usage shall be in approved formats
only and shall require prior written consent as to manner and context. No
confusingly similar Marks or terms may be used. No property rights are granted
in any Mark beyond the right to use the Mark in accordance with this paragraph.
The rights granted to CMG by this paragraph shall terminate upon the termination
of this Agreement or upon the failure of CMG after reasonable notice to comply
with the terms of this paragraph.

 

CMG may use all trade names, trademarks and service marks (collectively,
“marks”) adopted from a product marketed by one of the parties on a royalty free
basis so long as that party continues to be a shareholder in CMG. Thereafter,
CMG will only have such rights as may be agreed upon by that party. All marks
developed by CMG or by either party specifically for the Mortgage Insurance
Program shall be the exclusive property of CMG.

 

The use in connection with the Mortgage Insurance Program of any portion of any
advertising or promotional material developed by either party independently of
the Program shall not affect that party’s rights in that portion of the
material. Any advertising or promotional material or portion thereof developed
by either party specifically for use in connection with the Program, and all
copyrights and other rights therein, shall be owned by CMIC.

 

ARTICLE V. Put and Call Options.

 

5.1 Put and Call Options. Subject to the terms of this Article, PMI shall have
the option to require CMIC to purchase all but not less than all of PMFs shares
of stock in CMG (the “put option”), and CMIC shall have the right to require PMI
to sell all but not less than all of PMI’s shares of stock in CMG to CMIC (the
“call option”).

 

15



--------------------------------------------------------------------------------

5.2 Exercise of Options.

 

(a) General. Except as provided in Sections 5.3 (performance standards), 5.4
(breach; fraud), 5.5 (additional exercise rights of CMIC), and 5.6 (additional
exercise rights of PMI), neither the put option nor the call option may be
exercised for a period of twenty-one (21) years from the date of the Original
Agreement (i.e., September 8, 2015). After the end of that period, the put and
call options may be exercised at any time.

 

(b) Manner of Exercise. Options under this Article may only be exercised by
written notice to the other party and notice may only be given after the right
to exercise the option becomes effective.

 

(c) Closing; Payment Terms. Except as provided in Sections 5.5 and 5.6, the
closing of any purchase shall take place six (6) months after notice of exercise
is given and CMIC shall pay the full purchase price in cash. If despite its best
efforts CMIC has not arranged financial terms for the purchase to its
satisfaction by the expiration of that period, CMIC may delay the closing for up
to an additional six (6) months. If despite its continued best efforts CMIC has
still not arranged such financial terms by the end of this additional six-month
period, the purchase price shall be paid as follows:

 

(i) if the purchase price is less than twenty-five million dollars
($25,000,000), the entire purchase price shall be paid in cash.

 

(ii) if the purchase price is more than twenty-five million dollars
($25,000,000) and less than seventy million dollars ($70,000,000), twenty-five
million dollars ($25,000,000) shall be paid in cash and the balance shall be
paid in the form of a two year balloon payment note from CMIC at an interest
rate of two points over the prime rate charged by CMG’s principal financial
institution, provided, that the interest rate shall not exceed the maximum
allowed by applicable law. Interest shall be payable semi-annually. CMIC shall
be allowed to prepay the note without penalty. The note shall be secured by a
stock pledge of shares of CMG stock equal to 110% of the amount of the note,
with the value of the shares based upon the purchase price. The note shall be in
substantially the form attached as Exhibit G and the stock pledge agreement
shall be in substantially the form attached as Exhibit H.

 

(iii) if the purchase price is seventy million dollars ($70,000,000) or more,
the lesser of fifty million dollars ($50,000,000) or 50% of the purchase price
shall be paid in cash and the balance shall be paid in the form of a note as
described in (ii).

 

PMI agrees that CMIC may, as its method of payment, utilize an initial public
offering that includes PMI’s shares of CMG stock. If CMIC pursues this method,
PMI agrees to cooperate with reasonable requests of CMIC in any manner that may
be necessary or helpful in consummating the offering. The use of an initial
public offering as the method of payment shall not affect the purchase price,
which shall in all events be determined pursuant to Section 5.7.

 

16



--------------------------------------------------------------------------------

(d) Regulatory Approvals. The closing of any purchase shall be conditioned upon
the receipt of any required regulatory approvals. Immediately after an option is
exercised, the parties shall proceed to obtain input from the appropriate
regulators regarding the approval process and any conditions that may apply. The
parties shall use their best efforts to obtain all necessary approvals. If a
required regulatory approval is not obtained due to the use of a note in partial
payment of the purchase price, and if the approval will be granted if cash is
paid instead of using a note, CMIC agrees to pay cash. If approval can be
obtained for a purchase of part but not all of the shares, the parties shall at
the option of PMI close on the partial purchase in accordance with this Section.
Until such time as the parties can obtain regulatory approval for and consummate
the purchase of the remaining shares, (i) the parties shall continue to use
their best efforts to obtain all necessary approvals for the purchase of the
remaining shares; and (ii) PMI shall continue to have all of its rights as a
shareholder under this Agreement. If approval can be obtained if PMI agrees to
provide services to CMG for a reasonable period of time on reasonable terms, PMI
agrees to do so. If despite any of the above actions any required approval is
still not obtained, the parties shall use their best efforts to agree upon a
manner in which to sell CMG or the shares of CMG owned by PMI, including,
without limitation, by means of an initial public offering. Any sale of CMG or
the use of an initial public offering shall not affect the amount to be paid to
PMI, which in all events shall be the purchase price determined pursuant to
Section 5.7. If the parties are not able to come to an agreement on how to
proceed, either party may invoke the mediation provisions of Section 7.1 if it
believes that it may be helpful.

 

5.3 Performance Standards. Attached as Exhibit I are performance standards for
each party. These performance standards will be reviewed and revised if
necessary by PMI and CMIC at least once every two (2) years. These performance
standards shall be subject to change at any time by unanimous action of the
Management Committee.

 

If the performance standards applicable to PMI for a particular period are not
met, CMIC will have the right for a period of six (6) months after the end of
that period to give written notice to PMI of the failure, and if the failure is
not remedied within six (6) months after notice is given, CMIC will then have
the right to exercise its call option. If the performance standards applicable
to CMIC for a particular period are not met, PMI will have the right for a
period of six (6) months after the end of that period to give written notice to
CMIC of the failure, and if the failure is not remedied within twelve (12)
months after notice is given, PMI will then have the right to exercise its put
option.

 

The performance standards applicable to each party shall be reviewed at the time
each time that a new Business Plan is prepared.

 

5.4 Breach; Fraud. Either party will have the immediate right to exercise its
option upon written notice if the other party either: (i) materially breaches
this Agreement or any license agreement or service agreement between it and the
other party or CMG; or (ii) engages in a material fraud in its dealings with CMG
or the other party.

 

17



--------------------------------------------------------------------------------

With respect to a material breach, this right shall not be exercisable until
after the non-breaching party has given written notice of the breach to the
breaching party and the breach has not been cured within sixty (60) days after
the notice is given. A party shall be deemed to have cured the breach if the
breach cannot be cured within the cure period and the breaching party commences
the remedy and continues to pursue such remedy diligently until the breach is
cured.

 

With respect to a material fraud, this right shall be exercisable at any time
after the fraud is discovered by the other party.

 

A failure to meet the performance standards set forth pursuant to Section 5.3
shall not in and of itself be considered to be a breach of this Agreement or
constitute fraud.

 

5.5 Additional Exercise Rights of CMIC. CMIC will have the immediate right to
exercise its call option upon written notice to PMI if any Competitor of the
CUNA Mutual Group of Companies owns or controls more than 15% of the outstanding
shares of stock in PMI and continues to own such shares ninety (90) days after
CMIC has given written notice to PMI of its objection thereto and such change in
ownership is materially adverse to CMIC’s interests. For purposes of this
subsection, a Competitor of the CUNA Mutual Group of Companies shall mean any
person or entity that is or controls one of the ten leading producers of an
insurance, mortgage banking or financial product for Credit Union Organizations
or credit union members. In addition, CMIC shall have the immediate right to
exercise its call option if any person or entity (or any group of persons or
entities acting in concert) directly or indirectly owns or controls more than
50% of the outstanding shares of stock in PMI.

 

PMI shall notify CMIC in writing in the event that a change in ownership as
described above occurs. CMIC shall then have a period of sixty (60) days in
which to give PMI written notice that it is exercising its call option or CMIC’s
option shall be deemed waived as to that matter. If PMI shall fail to notify
CMIC of such matter, the option period shall continue until sixty (60) days
after PMI does in fact notify CMIC. Closing shall take place within the time
period specified in Section 5.2(c).

 

If the parties are not in agreement as to whether the change in ownership
involving a Competitor is materially adverse to CMIC’s interests, the matter
shall be resolved in final and binding arbitration in accordance with the
commercial arbitration rules of the American Arbitration Association. In any
arbitration, it shall be presumed that the matter is materially adverse to
CMIC’s interests and PMI shall have the burden of establishing by a
preponderance of the evidence that it is not.

 

5.6 Additional Exercise Rights of PMI. PMI will have the immediate right to
exercise its put option upon written notice to CMIC if CUNA Mutual demutualizes
and any Competitor of the PMI Group of Companies owns or controls more than 15%
of the outstanding shares of stock in CMIC or CUNA Mutual and continues to own
such shares ninety (90) days after PMI has given written notice to CMIC of its
objection thereto and such change in ownership is materially adverse to PMI’s
interests. For purposes of this Section, a Competitor of the PMI Group of
Companies shall mean any person or entity that is or controls one of the seven
leading producers of (i)

 

18



--------------------------------------------------------------------------------

mortgage guaranty insurance coverage or (ii) competitive credit enhancement
arrangements that are substantially similar in purpose and effect to mortgage
guaranty insurance. In addition, PMI shall have the immediate right to exercise
its put option upon written notice to CMIC if CUNA Mutual demutualizes and any
person or entity (or any group of persons or entities acting in concert) owns or
controls more than 50% of the outstanding shares of stock in CMIC or CUNA
Mutual, other than an entity within the CUNA Mutual Group of Companies.

 

CMIC shall notify PMI in writing in the event that a change in ownership as
described above occurs. PMI shall then have a period of sixty (60) days in which
to give CMIC written notice that it is exercising its call option or PMI’s
option shall be deemed waived as to that matter. If CMIC shall fail to notify
PMI of such matter, the option period shall continue until sixty (60) days after
CMIC does in fact notify PMI. Closing shall take place within the time period
specified in Section 5.2(c).

 

If the parties are not in agreement as to whether the change in ownership
involving a Competitor is materially adverse to PMI’s interests, the matter
shall be resolved in final and binding arbitration in accordance with the
commercial arbitration rules of the American Arbitration Association. In any
arbitration, it shall be presumed that the matter is materially adverse to PMI’s
interests and CMIC shall have the burden of establishing by a preponderance of
the evidence that it is not.

 

5.7 Price.

 

(a) General. The price to be paid under this Article shall be the selling
shareholder’s proportionate share of the fair market value of all of the shares
of stock. A shareholder’s proportionate share shall be determined by multiplying
the fair market value of a share of stock by the total number of shares owned by
the selling shareholder. The fair market value of a share of stock shall be
determined by dividing the fair market value of CMG, as of the date of the event
triggering the exercise right of a party, by the total number of outstanding
shares of stock of CMG as of that date. If CMIC and PMI are unable to mutually
agree upon the fair market value of CMG within thirty (30) days after the
expiration of any option period, the parties shall follow the procedure set
forth in subsection (c).

 

(b) Closing. At the closing, CMIC shall: (i) cause CMG to repay in full all
loans, indebtedness or other obligations of any nature owing by CMG to PMI or
any of its Group of Companies; (ii) use its best efforts to cause PMI and its
Group of Companies to be released from any guarantees, obligations or
liabilities of any nature then existing in connection with CMG or its business
to the extent that they may apply to activities engaged in by CMG after the
closing; (iii) agree in writing to indemnify, defend and hold harmless PMI and
its Group of Companies and their respective directors, officers, employees,
agents, successors and assigns from all actions, suits, claims, demands, costs
or liability of any nature arising in connection with CMG or its business with
respect to activities engaged in by CMG after the closing; (iv) agree in writing
to indemnify, defend and hold harmless PMI and its Group of Companies and their
respective directors, officers, employees, agents, successors and assigns from
all actions, suits, claims, demands, costs or liability

 

19



--------------------------------------------------------------------------------

of any nature arising in connection with CMG or its business with respect to
activities engaged in by CMG before the closing except for those matters that
arise out of the gross negligence, fraud or willful misconduct of PMI or a
member of its Group of Companies where CMIC was not aware that the activities
constituted gross negligence, fraud or misconduct; and (v) provide evidence
satisfactory to PMI that CMIC has obtained all regulatory approvals necessary
for such purchase. All documentation regarding the foregoing shall be in form
and substance satisfactory to PMI in its reasonable discretion.

 

At the closing, PMI shall agree in writing to indemnify, defend and hold
harmless CMG, CMIC, its Group of Companies and their respective directors,
officers, employees, agents, successors and assigns from all actions, suits,
claims, demands, costs or liability of any nature arising in connection with CMG
or its business with respect to activities engaged in by CMG before the closing
but solely with respect to those matters that arise out of the gross negligence,
fraud or willful misconduct of PMI or a member of the PMI Group of Companies
where CMIC was not aware that the activities constituted gross negligence, fraud
or misconduct.

 

(c) Appraisal.

 

(1) If the parties are unable to agree upon the fair market value of CMG as of
the Option Date (“Fair Value”), a binding determination of Fair Value shall be
made by appraisal in the manner set forth in this subsection. The term “Option
Date” shall mean the date of the notice exercising the option. A party desiring
to effect a determination of Fair Value shall give written notice to the other
and each party shall appoint a nationally recognized investment banking firm to
act as appraiser within thirty (30) days after the date such notice is
delivered. A party shall have selected an appraiser by giving written notice to
the other party. The two appraisers who are selected by the parties shall select
a nationally recognized investment-banking firm to act as a third appraiser
within fifteen (15) days after selection of the second appraiser. In the event
of the failure of a party to appoint an appraiser, or the failure of the two
appraisers to appoint a third appraiser within such periods of time, the
appraiser(s) who have not been selected shall be selected upon petition by
either party by the then presiding Judge of the San Francisco Superior Court,
pursuant to the provisions of California Code of Civil procedure Section 1280 et
seq. Each nationally recognized investment banking firm appointed by a party, by
the other investment banking firms or by the Court pursuant to the terms of this
subsection shall be experienced in the valuation of securities.

 

(2) If the two appraisers selected by the parties cannot reach agreement on Fair
Value, the Fair Value shall be established by the three appraisers in accordance
with the following procedures. The appraiser selected by each of the parties
shall state in writing its determination of Fair Value. The appraisers shall
arrange for a simultaneous delivery of such determinations to the third
appraiser. The role of the third appraiser shall be to select which of the two
proposed determinations most closely approximates its determination of Fair
Value. The third appraiser shall have no right to propose a middle ground or any
modification of either of the two proposed determinations. The determination it
chooses as most closely approximating its determination shall constitute the
decision of the appraisers and be final and binding upon the parties.

 

20



--------------------------------------------------------------------------------

(3) In determining Fair Value as of the Option Date, an appraiser shall: (i)
value CMG as though all of the shares of CMG were publicly held on a fully
distributed basis on the Option Date; (ii) assume that CMIC and other members of
the CUNA Mutual Group of Companies performing services to CMG as of the Option
Date will continue to perform services to CMG, and make available customer
lists, trademarks, service marks and other intellectual property to CMG, in the
same manner and on the same terms provided in this Agreement and the other
agreements between CMG and such persons so that there is no discount or premium
in Fair Value as a result of such special arrangements; (iii) assume that the
services provided as of the Option Date to CMG by PMI and other members of the
PMI Group of Companies will be provided after such date in the same manner and
other same terms provided in this Agreement and the other agreements between CMG
and such persons either by CMG, PMI or another member of the PMI Group of
Companies or a qualified third party so that there is no discount in Fair Value
as a result of such persons no longer being affiliated with or performing
services for CMG; and (iv) take into account such factors as it deems
appropriate, such as price-to-earning ratios and multiples on adjusted book
value. Provided, however, that if PMI’s stock is being purchased as a result of
(A) the exercise by CMIC of its call option under Section 5.3 as a result of the
failure of PMI to meet its performance standards; or (B) the exercise by CMIC of
its call option under Section 5.4 as a result of the fraud or material breach by
PMI, then, in any such event, the appraisers shall not make the assumptions set
forth in subsection (iii) and instead the appraiser shall take into account the
actual manner and the actual terms under which CMG will be obtaining those
services.

 

(4) PMI and CMIC shall each have the right to submit such written and oral
comments, observations, information and opinions to the appraisers as they may
deem advisable.

 

(5) PMI and CMIC shall each bear the cost of its own appraiser and one-half of
the cost of any third appraiser. PMI’s cooperation with CMIC in connection with
an initial public offering that includes PMI’s shares of CMG stock shall not
affect the price to be paid for such shares by CMIC in accordance with this
Section 5.7.

 

ARTICLE VI. Confidentiality

 

6.1 Confidentiality.

 

(a) General. The parties each agree that all confidential or proprietary
information, whether or not marked as such, of a party or any of its respective
Group of Companies communicated to and by each other relating to this Agreement
shall be deemed to be confidential business information and shall be maintained
in strict confidence to be used only during the term of this Agreement and only
for the purposes contemplated by this Agreement. In addition, if such
information must be communicated, it shall be communicated within the recipient
party’s organization or to any third party agent, representative or consultant
employed by recipient organization only on a “need-to-know” basis for the
purpose of accomplishing the purposes of this

 

21



--------------------------------------------------------------------------------

Agreement and only upon compliance with subsection (d). No such information
shall be disclosed to any other third party by the recipient party without the
prior written consent of the other party unless clearly required by applicable
law or regulation, or by court order or the ruling, order or formal
determination of a state or federal regulating body. This Article shall apply to
all such information, whether communicated before or after the date of this
Agreement. This Article shall apply to any information received under the
Mortgage Insurance Program by PMI relating to a credit union or any other Credit
Union Organization or their members and to information regarding each party’s
operational, marketing and other business practices and procedures.

 

(b) Prevention of Disclosure. Each party agrees to establish and communicate
written directives and take all reasonable precautions to prevent the disclosure
to outside parties of information covered by this Agreement, except as may be
necessary by reason of applicable federal or state regulatory requirements.

 

(c) Application to Records. All data contained in or on master records, customer
or complaint files and ledgers, all lists including inquiries, clients and
referrals, and other lists and data generated with respect to activities
performed pursuant to this Agreement shall be subject, wherever applicable, at
all times to the terms of this Agreement with respect to use, access, ownership
and disposition. Neither party shall disclose, or permit to be disclosed, to
third parties in any manner or for any reason, any information from ledgers,
lists, files or other records developed, derived, furnished or required by
either party, nor shall any of them make any use of such information other than
as permitted in this Agreement unless mutually agreed by CMIC and PMI (and then
only in compliance with applicable laws).

 

(d) Disclosure to Third Parties. The parties agree that except as may be
required to comply with a request by a governmental authority or as may be
necessary to comply with applicable law, no information covered by this
Agreement shall be released to any third party agent, representative or
consultant without obtaining from the third party written representations in
form and content satisfactory to the other party guaranteeing the
confidentiality of such information.

 

(e) Exceptions; Survival and Enforcement. The restrictions contained in this
Article do not apply to any information that the receiving party can demonstrate
is: (i) generally available to the public; (ii) known to the recipient at the
time of disclosure and not acquired directly or indirectly from the other party;
or (iii) disclosed to the recipient by a party having a right to make such
disclosure.

 

Information provided by one party to the other shall remain the exclusive
property of the party providing the information unless the parties otherwise
agree in writing. Nothing contained in this Agreement shall be construed as
granting any right to the receiving party, by license or otherwise, to any of
the disclosing party’s confidential information except as expressly provided in
writing.

 

In the event this Agreement is terminated for any reason, the covenants and
agreements contained in this Article shall survive indefinitely thereafter. Each
party agrees that a

 

22



--------------------------------------------------------------------------------

violation on its part of any covenant contained in this Article will cause such
damage to the other party as will be irreparable and for that reason each party
further agrees that the other party shall be entitled as a matter of right to an
injunction from any court of competent jurisdiction, restraining any further
violation of such covenants. This right to an injunction shall be cumulative and
in addition to whatever other remedies a party may be entitled to, including,
specifically, recovery of liquidated, incidental, special or consequential
damages.

 

Each party expressly acknowledges and agrees that the covenants and agreements
applicable to it under this Article shall be construed in such a manner as to be
enforceable under applicable laws if a more limited scope is determined by a
court of competent jurisdiction to be required.

 

ARTICLE VII. Dispute Resolution

 

7.1 Dispute Resolution. In the event of any controversy or dispute relating to
this Agreement, either party may refer the matter to the respective senior
management of the parties for resolution by delivery of a written notice to the
other party (the “Notice of Dispute”). If the senior management is not able to
resolve the matter after a period of thirty (30) days, the parties shall submit
the dispute to non-binding mediation through the offices of Judicial Arbitration
Mediation Services (“JAMS”) or its successor in San Francisco, California. The
parties shall select a mutually agreeable mediator from the list of available
mediators provided by JAMS; provided, however, that the parties shall select a
mediator whose schedule permits a mediation within thirty (30) days after
contacting JAMS, unless the parties mutually agree to an extension of time to
have the matter mediated at a later date. If the parties are unable to agree
upon an available mediator from the list provided by JAMS whose time schedule
permits a mediation within said thirty (30) days, and there is no agreement to
extend such time, the parties shall accept an assignment of a mediator from JAMS
who may be disqualified only for bias. The parties shall inform JAMS of the
nature of the dispute so that it may recommend a mediator most qualified to help
the parties to resolve the dispute. Notwithstanding anything contained in the
foregoing, in the event that a written settlement of the dispute is not made
within 120 days following the date of the Notice of Dispute, and the parties
have not agreed upon an extension of such time, then either party may initiate
litigation. All costs of the mediation and the mediator charged by JAMS shall be
shared equally by the parties. Each party shall bear its own attorneys fees and
other costs in connection with the mediation. The mediation shall not preclude
any party from seeking injunctive or other provisional or equitable relief in
order to preserve the status quo between the parties pending resolution of the
dispute, nor shall the filing of an action seeking injunctive or other
provisional relief be construed as a failure by that party to comply with the
mediation requirements of this Agreement.

 

ARTICLE VIII. Miscellaneous

 

8.1 Delays and Waivers. The failure of any party to insist in any one or more
instances upon the performance of any of the terms, covenants or conditions of
this Agreement shall not be construed as a waiver or relinquishment of the
future performance of any other term, covenant or

 

23



--------------------------------------------------------------------------------

condition, but the defaulting party’s obligation with respect to future
performance of any other terms shall continue in full force and effect. The
failure of any party to take any action permitted by this Agreement to be taken
by it shall not be construed as a waiver or relinquishment of its right
thereafter to take such action.

 

8.2 Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be given by personal delivery or certified mail, return
receipt requested, addressed as follows:

 

If to PMI:

   PMI Mortgage Insurance Co.      Attn: General Counsel      3003 Oak Road     
Walnut Creek, CA 94597-2098      and      PMI Mortgage Insurance Co.      Attn:
Senior Vice President      3003 Oak Road      Walnut Creek, CA 94597-2098

If to CMIC:

   CUNA Mutual Investment Corporation      Attn: President and Chief Executive
Officer      5910 Mineral Point Road      Madison, WI 53705      and      CUNA
Mutual Investment Corporation      Attn: General Counsel      5910 Mineral Point
Road      Madison, WI 53705

 

Except as may be specifically provided otherwise, all notices shall be effective
in the case of personal delivery upon receipt and in case in mailing upon
deposit in the United States mail.

 

8.3 Entire Agreement. This Agreement supersedes any and all agreements
previously made between the parties relating to the subject matter of this
Agreement, and there are no understandings or agreements other than those
incorporated in this Agreement. This Agreement may not be modified except by an
instrument in writing duly executed by both parties.

 

8.4 Parties Bound. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns. Provided,
however, that neither

 

24



--------------------------------------------------------------------------------

party may assign any rights or obligations hereunder without the prior written
consent of the other party, except that either party may assign this Agreement
and its rights and obligations hereunder to a member of its respective Group of
Companies. The assignment of this Agreement shall not release the assignor from
any of its duties or obligations under this Agreement.

 

8.5 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal law of the state of domicile of
CMG, as it may be changed from time to time.

 

8.6 Covenant to Further Assurances. Each party forthwith upon reasonable request
from the other parties shall execute and deliver such documents and take such
action as may be reasonably necessary in order to carry out fully the intended
purpose of this Agreement.

 

8.7 Headings; References. The headings used in this Agreement are for
convenience only and shall not constitute a part of this Agreement. Unless the
context clearly requires otherwise, all references to “Sections” and other
subdivisions are to the sections and subdivisions of this Agreement.

 

8.8 Severability. If any provision of this Agreement shall under any
circumstances be deemed invalid or inoperative, this Agreement shall be
construed with the invalid or inoperative provision deleted and the rights and
obligations construed and enforced accordingly.

 

8.9 Attorneys Fees. In the event that legal or equitable action is instituted to
enforce any of the provisions of this Agreement, the prevailing party in such
action shall be entitled to recover all costs of such action, including
reasonable attorneys fees.

 

8.10 Remedies. Except as otherwise stated, the rights and remedies specified in
this Agreement are cumulative and not exclusive of any rights other rights or
remedies that either party may have and may be exercised concurrently therewith.

 

8.11 No Violation of Contract. Each party warrants that it has the right and
authority to enter into this Agreement and that this Agreement will not
constitute the violation of any contract or agreement to which it may be a
party.

 

8.12 No Authority to Bind. Except as may be expressly permitted in writing by
the other, no party shall have any right, power or authority to bind the other
party, transact any business in the name of the other party or on its behalf, or
make any promises or representations on behalf of the other party.

 

8.13 Compliance with Law. Each party warrants and represents that the activities
to be performed by it pursuant to this Agreement will be in material compliance
with all applicable law, and that any lack of compliance will not have a
material effect on CMG’s operations or its ability to continue business.

 

25



--------------------------------------------------------------------------------

8.14 Consent. In the event the consent or approval of a party is required to any
action, such party shall not unreasonably withhold such consent or approval.

 

8.15 Legends. The stock certificates representing the shares of CMG stock owned
by CMIC and PMI shall at all times bear the following legend:

 

The shares represented by this certificate are subject to certain agreements
regarding the management of the corporation and restrictions on transfer under
the terms of an agreement entered into by the shareholders of this corporation.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the above
date.

 

CUNA Mutual Investment Corporation

      PMI Mortgage Insurance Co. By:  

/s/    Michael Kitchen

--------------------------------------------------------------------------------

      By:  

/s/    L. Stephen Smith

--------------------------------------------------------------------------------

 

26